 

EXHIBIT 10.18

 

PLAINS EXPLORATION & PRODUCTION COMPANY

2002 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

 

This Stock Appreciation Rights Agreement (the “Agreement”), made as of the
             day of             , 2003 (the “Grant Date”) by and between Plains
Exploration & Production Company (the “Company”), and                      (the
“Grantee”), evidences the grant by the Company of stock appreciation rights
(“SARs” or “Award”) to the Grantee on such date and the Grantee’s acceptance of
the Award in accordance with the provisions of the Plains Exploration &
Production Company 2002 Stock Incentive Plan, as amended or restated from time
to time (the “Plan”). The Company and the Grantee agree as follows:

 

1. Grant of SARs.

 

1.1 The Company hereby grants to Grantee              SARs, at an exercise price
per share of $             (the “SAR Exercise Price”).

 

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.

 

2. Duration of Award.

 

The Award shall be exercisable to the extent and in the manner provided herein
for a period of              [years] from the Grant Date (the “Exercise Term”);
provided, however, that the Award may be earlier terminated as provided in
Section 5 hereof.

 

3. Exercisability of Award.

 

Unless otherwise provided in this Agreement or the Plan, the Award shall entitle
the Grantee to exercise, in whole at any time or in part from time to time,
            % of the total number of SARs covered by the Award after the
expiration of              from the Grant Date, and an additional             %
of the total number of SARs covered by the Award after the expiration of each of
the              anniversaries of the Grant Date, and each such right of
exercise shall be cumulative and shall continue, unless sooner exercised or
terminated as herein provided, during the remaining period of the Exercise Term.
Any fractional number of SARs resulting from the application of the foregoing
percentages shall be rounded to the nearest whole number of SARs.



--------------------------------------------------------------------------------

 

4. Manner of Exercise.

 

4.1 Subject to the terms and conditions of this Agreement and the Plan, the SARs
may be exercised by delivery in person, by telecopy or by mail of written notice
to the Company, at its principal executive office. Such notice shall state that
the Grantee is electing to exercise a specific number of SARs and shall be
signed by the person or persons exercising the SARs. If requested by the
Committee, such person or persons shall (i) deliver this Agreement to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and (ii) provide satisfactory proof as to the right of such person or persons to
exercise the Award.

 

4.2 Upon the exercise of SARs, the Grantee shall be entitled to receive an
amount determined by multiplying (A) the Appreciation Value of a Share, by (B)
the number of SARs being exercised. Payment of such amount will be made solely
in cash.

 

4.3 The Grantee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any Shares related to the SARs.

 

5. Termination of Employment.

 

5.1 Termination for any Reason other than Cause. If the Grantee’s employment is
terminated for any reason other than by the Company for Cause, the Award shall
continue to be exercisable in whole or in part (to the extent exercisable on the
date of such termination of employment) for the duration of the Exercise Term.
In the event of the Grantee’s death, the Award shall be exercisable, to the
extent provided in the Plan and this Agreement, by the legatee or legatees under
his or her will, or by his or her personal representatives or distributees and
such person or persons shall be substituted for the Grantee each time the
Grantee is referred to herein.

 

5.2 Termination for Cause. If the employment of the Grantee is terminated for
Cause, any unexercised portion of the Award shall terminate on the date of the
Grantee’s termination of employment (whether or not exercisable).

 

6. Effect of Change in Control.

 

Notwithstanding anything contained in this Agreement to the contrary, in the
event of a Change in Control, (i) the Award shall become immediately and fully
exercisable, and (ii) the Grantee will be permitted to surrender for
cancellation within ninety (90) days after such Change in Control, the Award or
any portion of the Award to the extent not yet exercised and the Grantee shall
be entitled to receive immediately a cash payment in an amount equal to
Appreciation Value of the Award, if any, on the date of surrender.

 

2



--------------------------------------------------------------------------------

 

7. Nontransferability.

 

During the Grantee’s life, the Award may only be transferred to members of the
Grantee’s immediate family, to trusts solely for the benefit of such immediate
family members and to partnerships in which such family members and/or trusts
are the only partners. For purposes of the Plan and this Agreement, a transferee
shall be deemed to be the Grantee. For this purpose, “immediate family” means
the Grantee’s spouse, parents, children, stepchildren and grandchildren and the
spouses of such parents, children, stepchildren and grandchildren. The terms of
this Agreement shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Grantee.

 

8. No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Grantee’s employment at any time.

 

9. Adjustments.

 

In the event of a Change in Capitalization, the Committee may make appropriate
adjustments to the number of SARs subject to the Award and the Exercise Price.
The Committee’s adjustment shall be made in accordance with the provisions of
Section 14 of the Plan and shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement.

 

10. Effect of a Merger, Consolidation or Liquidation.

 

Subject to Sections 6 and 9 hereof, upon the effective date of (i) the
liquidation or dissolution of the Company or (ii) a merger or consolidation of
the Company, the Award shall continue in effect in accordance with its terms.

 

11. Withholding of Taxes.

 

The Company shall have the right to deduct from any distribution of cash to the
Grantee an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Award.

 

3



--------------------------------------------------------------------------------

 

12. Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

13. Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

14. Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15. Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

16. Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be final, binding and conclusive upon
the Grantee’s heirs, executors, administrators and successors.

 

17. Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and Company for all purposes.

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

PLAINS EXPLORATION & PRODUCTION COMPANY

By:

 

 

                                                                              
                                                

By:

 

 

                                                                              
                                                

   

Grantee:

 

5